Proof of a consideration is not necessary to entitle a plaintiff to recover upon a bond to pay money. The seal imports a consideration. And, besides, a voluntary bond to pay money is good, even if it be proved that there was no consideration. It is only where a plaintiff is obliged to invoke equity to enforce a bond that it is required of him to show a consideration.
But if it were necessary for the plaintiff to show a consideration, he has shown it ample. He held a bond against the defendant and her deceased husband for $2,500, with a mortgage on land, (115) supposed to be hers, and which, in fact, became hers upon the death of her mother; he surrendered that bond and mortgage to the defendant upon her executing the bond sued on. That was the loss to the plaintiff. The gain to the defendant was that she got clear of the $2,500 and the mortgage on her land, relieved her husband's estate, of which she was entitled to a wife's share, and became the creditor of his estate to the amount of the new bond which she gave.
There is
PER CURIAM.                                                    No error. *Page 96